DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/628,215 of KISAKIBARU et al. for “Device for Measuring Clogging of Filter in Air Conditioner and Air Conditioner” filed on January 02, 2020 has been examined.

Claims 1-20 are pending.

Drawings
Drawings Figures 1-9 submitted on January 02, 2020 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 13, 2019 is being considered by the examiner. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 12 and 16-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by the Applicant Submitted JAPANESE Prior Art of NIWA KAZUHIRO (JAPANESE Patent JP10-066815A) to hereinafter “Niwa”.
As to claim 1, Niwa discloses a device for measuring clogging of a filter in an air conditioner that comprises a blower that blows gas through a duct and a filter that is provided in the duct and filters dust floating in the gas (shown in Figure 1 and described Paragraphs 0004, 0006, 0021-0022, See also Paragraphs 0023-0029) comprising: a device (detection means 2; shown in Figure 1) for measuring a sound pressure that is provided in the duct (described Paragraphs 0022-0023); a data processor (control means 3; shown in Figure 1) that extracts data on the sound pressure at a specific frequency from the data on the sound pressure that have been measured by means of the device for measuring a sound pressure (criterion for clogging is calculated from the volume of the sound from the sound generating means 1 detected by the sound detecting means 2, and stored as Ls in the control means 3, described Paragraphs 0022-0024 and 0027); and an estimating device that estimates clogging of the filter based on the data on the sound pressure at the specific frequency that have been extracted by means of the data processor (described in Paragraphs 0004, 0006, and 0021-0022, See also Figures 3-5 and Paragraphs 0030-0034).
As to claim 2, Niwa’s disclosure as set forth above in claim 1, further Niwa discloses wherein the device for measuring a sound pressure is located nearer the blower than the filter is in the duct (detection means 2 is provided toward the fan motor 105 on the downstream side of filter 102, shown in Figure 1 and described in Paragraphs 0021-0029).
As to claim 3, Niwa’s disclosure as set forth above in claim 1, further Niwa discloses wherein the device for measuring a sound pressure is located at a side of the filter and the other side of the filter faces the blower in the duct (i.e. sound of a frequency at which the volume reaching the sound detection means 2 changes due to clogging, wherein the ration of Lc detected by a sound detection means 2c provided upstream means 2d when the air conditioning device is operated for the first time is calculated and stored in a control means 3 as Ps serving as a criterion for determining clogging, shown in Figure 3 and described in Paragraph 0031).
As to claim 7, Niwa’s disclosure as set forth above in claim 1, further Niwa discloses wherein the estimating device estimates clogging of the filter by using the data on the sound pressure at the specific frequency that change with clogging of the filter (shown in Figure 1 and described in Paragraphs 0021-0029).
As to claim 8, Niwa’s disclosure as set forth above in claim 1, further Niwa discloses an air conditioner comprising the duct; the blower; and the filter (shown in Figures 3-5 and described in Paragraphs 0030-0034).
As to claim 12, Niwa’s disclosure as set forth above in claim 2, further Niwa discloses wherein the estimating device estimates clogging of the filter by using the data on the sound pressure at the specific frequency that change with clogging of the filter (shown in Figure 1 and described in Paragraphs 0021-0029).
As to claim 16, Niwa’s disclosure as set forth above in claim 3, further Niwa discloses wherein the estimating device estimates clogging of the filter by using the data on the sound pressure at the specific frequency that change with clogging of the filter (shown in Figure 1 and described in Paragraphs 0021-0029).
As to claim 17, Niwa’s disclosure as set forth above in claim 2, further Niwa discloses an air conditioner comprising: the duct; the blower; and the filter (shown in Figures 3-5 and described in Paragraphs 0030-0034).
As to claim 18, Niwa’s disclosure as set forth above in claim 3, further Niwa discloses an air conditioner comprising: the duct; the blower; and the filter (shown in Figures 3-5 and described in Paragraphs 0030-0034).

Allowable Subject Matter
Claims 4-6, 9-11, 13-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim/s.

As to claim 4, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 4, comprising limitations: wherein the specific frequency is the natural frequency of the blower, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 5, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 5, comprising limitations: wherein a buzzer that generates a sound pressure at the natural frequency is provided in the duct and the specific frequency is the natural frequency of the buzzer, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 6, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 6, comprising limitations: wherein an oscillator and a speaker that generate a sound at a frequency that is determined based on the filter are provided in the duct, and wherein the specific frequency is a frequency of the sound that is generated by the oscillator and the speaker, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 9, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 9, comprising limitations: wherein the specific frequency is 
As to claim 10, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 10, comprising limitations: wherein a buzzer that generates a sound pressure at the natural frequency is provided in the duct and the specific frequency is the natural frequency of the buzzer, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 11, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 11, comprising limitations: wherein an oscillator and a speaker that generate a sound at a frequency that is determined based on the filter are provided in the duct, and wherein the specific frequency is a frequency of the sound that is generated by the oscillator and the speaker, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 13, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 13, comprising limitations: wherein the specific frequency is the natural frequency of the blower, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 14, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as claim 14, comprising limitations: wherein a buzzer that generates a sound pressure at the natural frequency is provided in the duct and the specific frequency is the natural frequency of the buzzer, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 15, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 15, comprising limitations: wherein an oscillator and a speaker that generate a sound at a frequency that is determined based on the filter are provided in the duct, and wherein the specific frequency is a frequency of the sound that is generated by the oscillator and the speaker, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2019/0291037 A1 of ARTHUR et al, discloses an air filter should be replaced. The embodiments utilize sensors and analytics to determine if and when replacement is of the air filter is desired. A network connection may be used to communicate an indication of filter which should be replaced. The indication may be provided to a user via an application running on a mobile device that receives the 

U.S. Publication No. 2019/0262756 A1 of ARTHUR et al, discloses a sensor and/or integrated sensor unit may not be physically mounted on (e.g. attached to) an air filter but rather will be resident within the powered air-handling system. In such embodiments, such a sensor or sensor unit may be located at any suitable position within an air-handling system, e.g. on or within an air-return duct or plenum or an air-delivery duct or plenum of the system, on or within a blower cabinet of the system, and so on. Any such sensor or sensors may be positioned downstream from the air filter (i.e. on the “clean” side of the system), or upstream from the air filter, as desired. In some embodiments, a single sensor or integrated sensor unit may be used (e.g. on the downstream/clean side of the system), e.g. to provide an absolute pressure indication as discussed elsewhere herein. In other embodiments, two or more sensors or 

U.S. Patent No. 10,363,509 B2 to ARTHUR et al, an air filter includes filter media, a sensor, and circuitry coupled to the sensor, the circuitry configured to receive data from the sensor representative of the condition of the filter media and wirelessly transmit such data. The data may be received by a device with a display to use the information to present an indication of the filter media condition to a user.

U.S. Patent No. 10,646,809 B2 to ARTHUR et al, an air filter comprising: filter media; a sensor directly attached to a downstream side of the filter media; and circuitry coupled to the sensor, the circuitry configured to receive data from the sensor representative of the condition of the filter media and wirelessly transmit such data, wherein the sensor does not rely on the monitoring of airflow through a bypass through or around the filter media.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/SISAY YACOB/						March 10, 2022           Primary Examiner, Art Unit 2685